                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                              IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   TATYANA EVGENIEVNA DREVALEVA,
                                                                         11
United States District Court




                                                                                            Plaintiff,                                      No. C 18-03748 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   U. S. DEPARTMENT OF VETERANS                                  ORDER DENYING MOTION
                                                                         14   AFFAIRS, and ROBERT WILKIE, Secretary,                        FOR RECONSIDERATION
                                                                              U. S. Department of Veteran’s Affairs,
                                                                         15                 Defendants.
                                                                         16                                                 /

                                                                         17          In this pro se employment discrimination action, plaintiff moves for reconsideration of
                                                                         18   the November 2 order denying her request to file supplemental briefing. This order finds no
                                                                         19   grounds for reconsideration.
                                                                         20          Under Civil Local Rule 7-9(b), a party moving for leave to file a motion for
                                                                         21   reconsideration must show one of the following:
                                                                         22                 (1) That at the time of the motion for leave, a material difference
                                                                         23                 in fact or law exists from that which was presented to the Court
                                                                                            before entry of the interlocutory order for which reconsideration is
                                                                         24                 sought. The party also must show that in the exercise of reasonable
                                                                                            diligence the party applying for reconsideration did not know such
                                                                         25                 fact or law at the time of the interlocutory order; or

                                                                         26                 (2) The emergence of new material facts or a change of law
                                                                                            occurring after the time of such order; or
                                                                         27                 (3) A manifest failure by the Court to consider material facts or
                                                                         28                 dispositive legal arguments which were presented to the Court
                                                                                            before such interlocutory order.
                                                                          1          Here, plaintiff has not shown that any of the above three grounds applies in this matter.
                                                                          2   Instead, plaintiffalleges that defendants’ counsel “didn’t act in good faith” and that plaintiff did
                                                                          3   not previously have the chance to review the case law defendants cited in their motion to dismiss
                                                                          4   prior to filing her opposition. Moreover, plaintiff already made most of the arguments put forth
                                                                          5   in her opposition to defendants’ motion to dismiss. Thus, allowing plaintiff to repeat her
                                                                          6   arguments would violate Local Rule 7-9(c), which states that “[n]o motion for leave to file a
                                                                          7   motion for reconsideration may repeat any oral or written argument made by the applying party.”
                                                                          8   To the extent plaintiff raises new arguments in this motion, plaintiff is advised that a motion for
                                                                          9   leave to file a motion for reconsideration is an improper vehicle.
                                                                         10          Accordingly, plaintiff’s motion is DENIED.
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12          IT IS SO ORDERED.
                                                                         13
                                                                         14   Dated: November 14, 2018.
                                                                                                                                      WILLIAM ALSUP
                                                                         15                                                           UNITED STATES DISTRICT JUDGE
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                2
